Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on 10/29/2021 in response to a telephone interview with Thomas Finetti on 10/28/2021.
Claim 18 has been amended as follows:
In claim 18, last line, after the word “chains”, insert the words --; wherein the two heavy chains are covalently coupled to each other through at least one inerchain disulfide bond, and wherein the sulfur atom of the construct is derived from a reduced disulfide bond of the antibody--.
Claim 24 has been amended as follows:
Replace claim 24 with the followings:
A conjugate comprising at least one intact antibody and at least one enzyme signal-generating moiety, wherein the at least one intact antibody is directly coupled to the at least one enzyme-signal generating moiety through a heterobifunctional PEG linker, the heterobifunctional PEG linker including a thiol reactive group and an amine reactive group, wherein the thiol-reactive group of the heterobifunctional PEG linker is covalently bonded to the at least one intact antibody via a thiol group derived from a 
Claim 36 has been amended as follows:
In claim 36, line 1, after the words “conjugate of claim”, replace “35” with --18--.
Claims 30, 32, 34 and 35 have been cancelled.
Allowable Subject Matter
Claims 18-29, 31, 33 and 36 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are persuasive in regards to absence of teaching in Rosario of intact antibody comprising two heavy chains and two light chains wherein the two heavy chains are coupled to each other through at least one interchain disulfide bond, in view of Applicant’s arguments that the reduced antibodies of Rosario include H and L fragments held together by non-covalent interaction in view of the teaching and disclosed SDS-page analysis. Therefore, the 35 USC 103 rejection has been withdrawn in view of Applicant’s arguments and amendments. Therefore, the closest prior arts of record do not teach or reasonably suggest a conjugate having the structure as claimed in claim 18 and the closest prior arts of record do not teach or reasonably suggest a conjugate comprising at least one intact antibody and at least one enzyme signal-generating moiety, wherein the at least one intact antibody is directly coupled to the at least one enzyme-signal generating moiety through a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641